AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT
 
This Amendment (the “Amendment”) is made this 5th day of May, 2008 by and
between Stacy M. Friederichsen (the “Executive”) and United PanAm Financial
Corp. and its subsidiary United Auto Credit Corporation, both of which may be
referred to interchangeably hereinafter as the “Company.”


WHEREAS, the Company and Executive have previously entered into an Executive
Employment Agreement, executed on July 30, 2007 and made effective January 1,
2007 (the “Employment Agreement”); and


WHEREAS, the parties hereto desire to amend the Employment Agreement to reflect
certain changes that have been made to Executive’s title, base salary and bonus
potential.


NOW, THEREFORE, the Executive and the Company agree that the Employment
Agreement is hereby amended as follows:


1. Paragraph 2.1 of the Employment Agreement is modified as follows:


“Position. Executive is employed on a full-time basis as Chief Operating Officer
and Executive Vice President of the Company, shall report directly to the
President and CEO, and shall have the duties and responsibilities commensurate
with such position as shall be reasonably and in good faith determined from time
to time by the Board of Directors (“the Board”).”


2. Exhibit A to the Employment Agreement is modified as follows:


(a) In the second column under “Fiscal 2008,” the described “Base” for Executive
shall state: “$335,000” instead of “$236,250.” The “Bonus Target at 100%” line
shall be modified to state “a minimum of 10%” instead of “35%” for Executive.
The reference to “$82,688” in that same line shall be deleted and replaced with
“$33,500.”


(b) In the third column under “Fiscal 2009,” the described “Base” for Executive
shall state “$351,750” instead of $248,063.” The “Bonus Target at 100%” line
shall be modified to state “a minimum of 10%” instead of “35%” for Executive.
The reference to “$86,822” in that same line shall be deleted and replaced with
“$35,175.”


3. Employment Agreement. To the extent not expressly amended hereby, the
Employment Agreement remains in full force and effect.


4. Entire Agreement. This Amendment, taken together with the Employment
Agreement, represents the entire agreement of the parties and shall superseded
any and all previous contracts, arrangements or understandings between the
parties with respect to the subject matter hereof. This Amendment may be amended
at any time by mutual written agreement of the parties hereto.

 
1

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Amendment has been entered into as of the date first
set forth above.

            EXECUTIVE  
   
   
  Dated: May 5, 2008 By:   /s/ Stacy M. Friederichsen  
Stacy M. Friederichsen
27 Calle Saltamontes
San Clemente, CA 92673

           
UNITED PANAM FINANCIAL CORP.
 
   
   
  Dated: May 5, 2008 By:   /s/ Ray C. Thousand  
Ray C. Thousand
President and CEO
  Title 



 
2

--------------------------------------------------------------------------------

 


